In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2524
LYNN STARKEY,
                                                  Plaintiff-Appellant,
                                 v.

ROMAN CATHOLIC ARCHDIOCESE              OF INDIANAPOLIS, INC.    and
RONCALLI HIGH SCHOOL, INC.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
           No. 1:19-cv-03153 — Richard L. Young, Judge.
                     ____________________

       ARGUED MAY 16, 2022 — DECIDED JULY 28, 2022
                ____________________

   Before EASTERBROOK, BRENNAN, and ST. EVE, Circuit Judges.
    BRENNAN, Circuit Judge. The ministerial exception,
grounded in the First Amendment’s Religion Clauses, bars in-
terference with the selection and control of a religious organ-
ization’s ministers. The issues here are whether a guidance
counselor at a Catholic high school is a minister, and whether
the ministerial exception applies to state law claims made by
the guidance counselor.
2                                                        No. 21-2524

                                  I
    Roncalli High School (“Roncalli”) is a Catholic school in
the Archdiocese of Indianapolis. Its mission is to “provide, in
concert with parents, parish, and community, an educational
opportunity which seeks to form Christian leaders in body,
mind, and spirit.” Roncalli supports and “further[s] the mis-
sion and purposes of” the Archdiocese. As the Archdiocese
and Roncalli explain, their relationship is governed by Cath-
olic theology and canon law. 1
    Charles Weisenbach, Roncalli’s principal, is responsible
for hiring “faculty and staﬀ whose values are compatible”
with the school’s mission. When hiring, Weisenbach consid-
ers whether a candidate is a “faithful Catholic,” “involved in
the Catholic community,” and “wants to grow with” the
school. If possible, the school prefers to hire Catholics for
teaching, administrative, and guidance counseling positions.
Ideally, “all teachers and guidance counselors that are hired
would be qualiﬁed, faithful Catholics.” After a candidate is
hired, Roncalli continues to evaluate “which teachers and
counselors are actively seeking opportunities to be involved
in the faith formation and overall development of [its] stu-
dents.” This involvement is considered when deciding which
employees to retain or promote.
    Lynn Starkey began working at Roncalli in 1978 as an as-
sistant band director and choral director. Her job included
teaching choral music, selecting music for that curriculum
(some of which was religious), and preparing “students for
the music that was used during the all-school liturg[ies].”

    1“A body of law developed within a particular religious tradition.”
Canon Law, BLACK’S LAW DICTIONARY (11th ed. 2019).
No. 21-2524                                                  3

After three years, Starkey left Roncalli to complete a one-year
master’s degree in music education. When she returned, she
transitioned into a new role as Roncalli’s New Testament
teacher and became a certiﬁed catechist. About seven years
later, Starkey also became the school’s ﬁne arts chair. In that
job she oversaw the school’s “band, choir, the visual arts, and
theater,” as well as evaluated the teachers in the department.
Although she did not consider this new position to be a
promotion, it came with a pay raise and additional responsi-
bilities. After about nine years, Starkey became a guidance
counselor, a position for which she completed a master’s de-
gree in school counseling.
    Some guidance counselors at Roncalli discuss and practice
their faith with students. For example, one guidance
counselor testiﬁed that praying and attending liturgies with
students was a regular part of her job. Another former
counselor disagreed and testiﬁed that she did not recall
praying with students. Starkey submits that although some
counselors might act in this capacity, she never discussed
religion during a student consultation. Instead, when
confronted with non-academic concerns, she would refer a
student to a social worker or chaplain. Starkey acknowledges
that at the principal’s request, more than once she delivered a
morning prayer over the school’s public address system.
   A decade later, Starkey became Roncalli’s Co-Director of
Guidance. This position involved supervision of the school’s
guidance counselors and oversight of the department’s social
work. Her responsibilities included tasks related to the
budget, course catalog, course description book, and curricu-
lum updates from the Indiana Department of Education. Ac-
cording to Starkey, her “job was to provide academic, college,
4                                                 No. 21-2524

and career guidance to students and to provide resources and
referrals as needed.” As a supervisor, she also discussed reli-
gious topics with staﬀ and administration. For example,
Starkey instructed staﬀ how to prepare students of diﬀerent
faiths for the Catholic liturgy. And in May 2016, she wrote
Weisenbach that if “school counselors had a Ministry Descrip-
tion, it would be identical to that of teachers,” with only two
exceptions unrelated to religion.
    Starkey does not dispute that as Co-Director of Guidance
she helped draft performance criteria for Roncalli to evaluate
the guidance counselors under her supervision. Among the
criteria for a “Distinguished School Counselor” half were re-
ligious factors, such as:
      •   “School counselor embodies the charisms of
          Saint John XXIII [Angelo Roncalli] and lives
          out his traits.”
      •   “School counselor encourages students’
          spiritual life and resources in counseling
          conversation as appropriate (i.e. encourag-
          ing prayer/reﬂection, sharing one’s own
          spiritual experiences as appropriate; encour-
          aging retreat, parish, youth ministry, mis-
          sion work).”
      •   “School counselor consistently attends their
          Sunday liturgy or church service.”
    Starkey is not a practicing Catholic. She did not receive
religious training or claim religious tax deductions while at
Roncalli. The school did not ask whether she donated
ﬁnancially to the Catholic Church or regularly attended Mass.
Starkey does not dispute that she attended monthly school
No. 21-2524                                                          5

Masses, during which she received Communion and sang
with the congregation. Several times she went to “Days of
Reﬂection,” an annual event meant to focus faculty “who are
impacting kids in their spiritual life on a day-to-day basis” on
the Catholic mission. These events involved a call-and-
response Commissioning Prayer, in which faculty accepted
the responsibilities of their ministry. Starkey and several
others do not recall participating in the call-and-response
prayer.
    As part of her job, Starkey served on Roncalli’s main lead-
ership body, the Administrative Council. According to
Weisenbach, “[m]ost faculty and staﬀ recognize the Adminis-
trative Council as the lifeblood of decision-making at the
school.” The Council meets weekly to address Roncalli’s
“day-to-day operations and spiritual life.” Together, “the Ad-
ministrative Council and the Department Chairs are respon-
sible for 95% of Roncalli’s daily ministry, education, and
operations.” Along with these day-to-day operations, the Ad-
ministrative Council makes decisions related to the school’s
religious mission, such as arranging logistics for an all-school
liturgy and qualiﬁcations for a student to serve as a eucharis-
tic minister. 2
   Starkey maintains that although she may have been in a
position to provide input on religious matters, she never ac-
tually did so. As a member of the Administrative Council, she
contributed little to nothing on topics related to religion, and
only voiced her opinion on non-religious matters that came


   2  According to Catholic canon law, “an acolyte or another member of
the Christian faithful designated” to distribute Communion. 1983 CODE
c.910, § 2.
6                                                   No. 21-2524

before it. The Faculty Handbook did not list her as a leader of
the “Faith Community,” so she largely deferred to Council
members who had religious titles and responsibilities. In her
role on the Administrative Council, she participated in discus-
sions about suicide prevention, holding a prayer service after
the Parkland mass shooting, and how Roncalli should present
itself as a Catholic option for faith formation and religious ed-
ucation.
    Roncalli uses a one-year employment contract for teachers
and guidance counselors. For more than thirty years, Roncalli
has included a “morals clause” in those contracts. From 2007
to 2017, the school used a contract titled, “School Teacher Con-
tract,” which required employees refrain from “any personal
conduct or lifestyle at variance with the policies of the Arch-
diocese or the moral or religious teachings of the Roman Cath-
olic Church.” Failure to do so would result in “default under
th[e] contract.” An employee was also in default if she en-
gaged in “[c]ohabitation (living together) without being le-
gally married.” The school principal and the pastor could
“suspend or terminate the employment” of a defaulted em-
ployee at his or her discretion.
    For the 2017–18 school year, Roncalli instituted a new em-
ployment agreement entitled “Teaching Ministry Contract.”
It contained the same morals clause and attached a Ministry
Description detailing the responsibilities of the position. The
next year, in May 2018, Starkey signed a contract titled,
“School Guidance Counselor Ministry Contract,” which came
with the “Archdiocese of Indianapolis Ministry Description.”
The updated contract included a similar morals clause, but
now stated that an employee was in default if the employee
were to engage in a relationship “contrary to a valid marriage
No. 21-2524                                                  7

as seen through the eyes of the Catholic Church,” which de-
ﬁnes marriage as between a man and a woman. Catechism of
the Catholic Church ¶ 1660 (2d ed. 2016).
  The accompanying Ministry Description deﬁned the pri-
mary functions of a school guidance counselor in part as:
      Adhering to mission and within the school’s su-
      pervisory structure, including the school princi-
      pal and pastor or high school principal and
      president, the school guidance counselor will
      collaborate with parents and fellow profes-
      sional educators to foster the spiritual,
      academic, social, and emotional growth of the
      children entrusted in his/her care.
The Ministry Description also labeled guidance counselors
“minister[s] of the faith,” and stated that their position in-
cluded “[f]acilitat[ing] [f]aith [f]ormation.” A guidance coun-
selor’s responsibilities included:
      1. Communicates the Catholic faith to students
      and families through implementation of the
      school’s guidance curriculum, academic course
      planning, college and career planning, admin-
      istration of the school’s academic programs,
      and by offering direct support to individual stu-
      dents and families in efforts to foster the inte-
      gration of faith, culture, and life.
      2. Prays with and for students, families, and col-
      leagues and their intentions. Participates in and
      celebrates liturgies and prayer services as ap-
      propriate.
8                                                         No. 21-2524

        3. Teaches and celebrates Catholic traditions
        and all observances in the Liturgical Year.
        4. Models the example of Jesus, the Master
        Teacher, in what He taught, how He lived, and
        how He treated others.
        5. Conveys the Church’s message and carries
        out its mission by modeling a Christ-centered
        life.
        6. Participates in religious instruction and Cath-
        olic formation, including Christian services, of-
        fered at the school. Non-Catholic school guid-
        ance counselors are expected to participate to
        the fullest extent possible (e.g., non-Catholics
        would come forward to receive a blessing in-
        stead of Holy Communion in the Catholic
        Mass).
By signing the contract, Starkey acknowledged that she re-
ceived the Ministry Description and agreed to fulﬁll “the du-
ties and responsibilities” the agreement provided. Starkey
does not dispute the text of these documents or her signatures
on them. Instead, she argues that these documents do not de-
scribe either her or the school’s actual conduct.
    In August 2018, Starkey’s colleague—the other Co-
Director of Guidance—was placed on administrative leave
after an Archdiocesan priest learned that she had entered a
same-sex union. 3 That same month Starkey informed
Roncalli’s leadership that she too was in a same-sex union.


    3The Archdiocese stipulated to this fact only for the purpose of sum-
mary judgment in this case.
No. 21-2524                                                   9

The school permitted her to ﬁnish her contract, but at the end
of the year she received a letter from the principal explaining
that her employment would not be renewed for the 2019–20
school year because her conduct violated the terms of her
contract. Starkey then began working as a guidance counselor
at a public school for a higher salary.
    In July 2019, Starkey ﬁled a complaint alleging Roncalli
and the Archdiocese violated Title VII of the Civil Rights Act
of 1964, 42 U.S.C. § 2000e et seq. and Title IX of the Education
Amendments of 1972, 20 U.S.C. § 1681 et seq., as well as two
Indiana state tort claims against the Archdiocese. Following
discovery and the dismissal of the Title IX claims, Roncalli
and the Archdiocese moved for summary judgment based on
the ministerial exception, Title VII’s religious exemption, the
Religious Freedom and Restoration Act of 1993 (“RFRA”), 42
U.S.C. § 2000bb et seq., and other grounds. The court granted
summary judgment based on the ministerial exception, with-
out reaching the other issues. Starkey now appeals that deci-
sion on ﬁve claims: (1) Title VII Discrimination; (2) Title VII
Retaliation; (3) Title VII Hostile Work Environment; (4) Inten-
tional Interference with Contractual Relationship; and (5) In-
tentional Interference with Employment Relationship.
    This case comes to us for de novo review of a grant of sum-
mary judgment for the defendants. See v. Ill. Gaming Bd., 29
F.4th 363, 368 (7th Cir. 2022). We view the facts in the light
most favorable to Starkey as the nonmoving party, drawing
all reasonable inferences in her favor. Id.
                               II
   “Congress shall make no law respecting an establishment
of religion or prohibiting the free exercise thereof.” U.S.
10                                                  No. 21-2524

CONST. amend. I. From these Religion Clauses “ﬂow[] the
ministerial exception, which ‘ensures that the authority to se-
lect and control who will minister to the faithful—a matter
strictly ecclesiastical—is the church’s alone.’” Demkovich v. St.
Andrew the Apostle Par., Calumet City, 3 F.4th 968, 975 (7th Cir.
2021) (en banc) (quoting Hosanna-Tabor Evangelical Lutheran
Church & Sch. v. EEOC, 565 U.S. 171, 194–95 (2012)). Under
that rule “courts are bound to stay out of employment dis-
putes involving those holding certain important positions
with churches and other religious institutions.” Our Lady of
Guadalupe Sch. v. Morrissey-Berru, 140 S. Ct. 2049, 2060 (2020).
    The Supreme Court unanimously endorsed the ministerial
exception in Hosanna-Tabor. There, the Court considered a
teacher’s retaliation claim against an Evangelical Lutheran
school under the Americans with Disabilities Act of 1990
(“ADA”), 42 U.S.C. § 12101 et seq. 565 U.S. at 177–79. When
deciding whether the teacher was a minister, the Court de-
clined to “adopt a rigid formula.” Id. at 190. Rather, it consid-
ered all the circumstances of employment including: (1) “the
formal title given” by the church; (2) “the substance reflected
in that title”; (3) the individual’s “own use of that title”; and
(4) “the important religious functions” the individual per-
formed for the church. Id. at 192. The Court noted that the
school held the teacher “out as a minister, with a role distinct
from that of most of its members”; her title “reflected a signif-
icant degree of religious training followed by a formal process
of commissioning”; she held herself out as a minister; and her
“job duties reflected a role in conveying the Church’s message
and carrying out its mission.” Id. at 191–92. The Court ruled
that the teacher was a minister, clarifying that the ministerial
exception is “not limited to the head of a religious congrega-
tion.” Id. at 190.
No. 21-2524                                                       11

    Eight years later, in Our Lady of Guadalupe, the Court re-
viewed the consolidated appeals of two Catholic school teach-
ers who alleged they were wrongfully terminated in violation
of the ADA and the Age Discrimination in Employment Act
of 1967, 29 U.S.C. § 621 et seq. 140 S. Ct. at 2056–59. The Court
held that the ministerial exception barred both suits because
there was “abundant record evidence that [both teachers] per-
formed vital religious duties.” Id. at 2066, 2069. Even though
their “titles did not include the term ‘minister,’ and they had
less formal religious training, … their core responsibilities as
teachers of religion were essentially the same.” Id. at 2066. The
teachers were “expected to guide their students, by word and
deed, toward the goal of living their lives in accordance with
the faith.” Id. They prayed and attended Mass with students
and “prepared the children for their participation in other re-
ligious activities.” Id. The schools’ faculty handbooks stated
that the teachers “were expected to help the schools carry out
this mission.” Id.
    The Court in Our Lady of Guadalupe also clariﬁed how
courts should apply the ministerial exception. It explained
that although the factors from Hosanna-Tabor are relevant,
they are not requirements and are not even “necessarily im-
portant” in all cases. Id. at 2063. Rather, “[w]hat matters, at
bottom, is what an employee does.” Id. at 2064. Implicit in
Hosanna-Tabor “was a recognition that educating young peo-
ple in their faith, inculcating its teachings, and training them
to live their faith are responsibilities that lie at the very core of
the mission of a private religious school.” Id. The teacher in
that case was a minister because she “had been entrusted with
the responsibility of ‘transmitting the Lutheran faith to the
next generation.’” Id. at 2064 (quoting Hosanna-Tabor, 565 U.S.
at 192). The ministerial exception should therefore include
12                                                   No. 21-2524

“any ‘employee’ who leads a religious organization, conducts
worship services or important religious ceremonies or rituals,
or serves as a messenger or teacher of its faith.” Id. (quoting
Hosanna-Tabor, 565 U.S. at 199 (Alito, J., concurring)). This rule
recognizes that “[t]he religious education and formation of
students is the very reason for the existence of most private
religious schools.” Id. at 2055. For that reason, the “religious
institution’s explanation of the role of such employees in the
life of the religion in question is important.” Id. at 2066.
                               III
    We consider ﬁrst whether Lynn Starkey was a minister un-
der the exception. The district court concluded that she was
because Roncalli “expressly entrusted” her with “the respon-
sibility of communicating the Catholic faith to students” and
guiding the religious mission of the school.
   The record supports the district court’s conclusion. As the
Co-Director of Guidance and a member of the Administrative
Council, Starkey was one of the school leaders responsible for
the vast majority of “Roncalli’s daily ministry, education, and
operations.” She was expected to take part in the school’s day-
to-day operations, which included responsibilities that con-
veyed the Catholic faith to students, such as leading prayer
over the public address system more than once. Her employ-
ment agreements and faculty handbooks recognized these job
duties and responsibilities by stating that she was expected to
carry out Roncalli’s religious mission.
   In this role, Starkey had supervisory authority over other
guidance counselors. Their job included facilitating faith for-
mation by communicating the Catholic religion to students,
“modeling a Christ-centered life,” and “pray[ing] with and
No. 21-2524                                                     13

for students.” According to the Archdiocese’s Ministry De-
scription, guidance counselors were “to foster the spiritual,
academic, social and emotional growth of the children en-
trusted in his/her care.” Those counselors contributed to
Roncalli’s religious mission of putting faith into action by vol-
unteering at service projects, going on mission trips, and at-
tending a retreat program. Starkey helped develop the criteria
used to evaluate guidance counselors, which included reli-
gious components like assisting students in faith formation
and attending church services. In short, Starkey was en-
trusted with communicating the Catholic faith to children, su-
pervising guidance counselors, and advising the principal on
matters related to the school’s religious mission.
    Roncalli also held Starkey out as a minister. She was iden-
tiﬁed as a “minister of the faith” in her job description and
employed under a “Ministry Contract” beginning in the 2017–
18 school year. Her title, Co-Director of Guidance, reﬂected
the substance of her position, which Starkey noted in salary-
related communications with school administrators. This
court has consistently applied the ministerial exception in em-
ployment cases brought by teachers, music directors, press
secretaries, and organists, among other positions. See, e.g.,
Demkovich, 3 F.4th at 973, 985 (applying the ministerial excep-
tion to a music director, choir director, and organist’s Title VII
hostile work environment claim); Grussgott v. Milwaukee Jew-
ish Day Sch., Inc., 882 F.3d 655, 656 (7th Cir. 2018) (applying
the exception to a Jewish day school teacher’s ADA termina-
tion claim); Sterlinski v. Cath. Bishop of Chi., 934 F.3d 568, 569,
572 (7th Cir. 2019) (applying the exception to an organist and
music director’s Title VII retaliation and discrimination
claims); Alicea-Hernandez v. Cath. Bishop of Chi., 320 F.3d 698,
700, 702–04 (7th Cir. 2003) (applying the exception to the
14                                                  No. 21-2524

Archdiocese of Chicago’s Hispanic Communications Man-
ager’s Title VII discrimination claim). Under this case law,
Starkey as Co-Director of Guidance qualiﬁes as a minister.
    Starkey argues that even if she were entrusted with reli-
gious responsibilities, she should not be considered a minister
because she never engaged in religious matters or held a for-
mal religious title. For example, Starkey notes that she did not
speak on religious topics during Administrative Council
meetings, and she would not pray or discuss religion with
students during one-on-one counseling sessions. She also
does not recall participating in a call-and-response prayer led
by the principal. Thus, Starkey maintains that she did not act
in a ministerial capacity, even if she were entrusted to do so.
    This argument misunderstands the ministerial exception.
What an employee does involves what an employee is en-
trusted to do, not simply what acts an employee chooses to
perform. See Our Lady of Guadalupe, 140 S. Ct. at 2055 (apply-
ing the exception to an “employment dispute involving teach-
ers at religious schools who [were] entrusted with the respon-
sibility of instructing their students in the faith”). Under
Starkey’s theory, an individual placed in a ministerial role
could immunize themself from the ministerial exception by
failing to perform certain job duties and responsibilities. Reli-
gious institutions would then have less autonomy to remove
an underperforming minister than a high-performing one.
But an employee is still a minister if she fails to adequately
perform the religious duties she was hired and entrusted to
do. Cf. Hosanna-Tabor, 565 U.S. at 192 (noting “job duties” and
“responsibilities” demonstrated that the teacher was en-
trusted with “transmitting the Lutheran faith to the next gen-
eration”).
No. 21-2524                                                  15

    Starkey also contends the ministerial exception does not
apply to her because at one point the Archdiocese’s lawyers
advised that guidance counselors were not ministers. Starkey
cites emails from May 2016, which stated that “[s]chool coun-
selors and social workers do not meet the deﬁnition for the
ministerial exemption” for purposes of the Aﬀordable Care
Act. These emails do not support Starkey’s contention. Ra-
ther, they show a lack of consensus among Weisenbach,
Starkey, and the Archdiocese’s lawyers over the legal deﬁni-
tion of a minister for that Act. This confusion did not change
the nature or expectations of Starkey’s employment or her
employment documents. Instead, the emails concerned pro-
spective compliance with federal statutes, and neither the
emails nor that Act are binding on this litigation.
    Finally, Starkey asserts that Roncalli’s Ministry Descrip-
tion and Ministry Contracts were pretextual because they
were added only three months before the Archdiocese’s law-
yers concluded that guidance counselors did not qualify as
ministers. But this ignores that the addition of a Ministry De-
scription only made formal Starkey’s role at Roncalli. For
more than 30 years, Roncalli’s employment contracts in-
cluded a morals clause, and all evidence shows that the school
considered Starkey to be a minister and entrusted her with
religious duties. On this record, the changes to Roncalli’s em-
ployment contracts are an honest formalization of Starkey’s
ongoing responsibilities. See Sterlinski, 934 F.3d at 571 (“The
answer lies in separating pretextual justiﬁcations from honest
ones. … If the court ﬁnds that the reason is honest, it does not
ask whether the reason is correct—it is enough that the em-
ployer believe its own reason in good faith. And the burden
of showing pretext rests with the plaintiﬀ.”).
16                                                   No. 21-2524

   We aﬃrm the district court’s decision that Starkey was a
minister under the First Amendment’s ministerial exception,
as well as its ruling that the exception bars Starkey’s three fed-
eral Title VII claims for discrimination, retaliation, and hostile
work environment. We turn next to Starkey’s state law claims.
                               IV
    Starkey brings two Indiana state tort claims against the
Archdiocese: Interference with Contractual Relationship and
Intentional Interference with Employment Relationship. We
must decide whether the ministerial exception applies to such
state law claims.
    The Supreme Court foresaw this issue in Hosanna-Tabor
but declined to resolve it. The Court stated: “We express no
view on whether the exception bars other types of suits, in-
cluding actions by employees alleging breach of contract or
tortious conduct by their religious employers. There will be
time enough to address the applicability of the exception to
other circumstances if and when they arise.” Hosanna-Tabor,
565 U.S. at 196.
    As the district court noted here, the doctrine of church au-
tonomy is important to this question. In Hosanna-Tabor, the
Court emphasized that “[r]equiring a church to accept or re-
tain an unwanted minister, or punishing a church for failing
to do so, intrudes upon more than a mere employment deci-
sion.” Id. at 188. Such an intrusion “interferes with the internal
governance of the church” by “depriving [it] of control over
the selection of those who will personify its beliefs.” Id. But
the “distinction between what falls within the protection of
the church autonomy doctrine is not easily reduced to a
bright-line rule.” Brief of Professors as Amicus Curiae at 19
No. 21-2524                                                     17

(citing Richard W. Garnett, The Freedom of the Church: (Toward)
an Exposition, Translation, and Defense, in THE RISE OF
CORPORATE RELIGIOUS LIBERTY 33, 50 (Micah Schwartzman et
al. eds., 2015)). Instead, courts must look to the First Amend-
ment, which “has struck the balance” between the “interest of
society in the enforcement of employment discrimination
statutes” and “the interest of religious groups in choosing
who will preach their beliefs, teach their faith, and carry out
their mission.” Hosanna-Tabor, 565 U.S. at 196. As we have
stated, church autonomy “means what it says: churches must
have ‘independence in matters of faith and doctrine and in
closely linked matters of internal government.’” Demkovich, 3
F.4th at 975 (quoting Our Lady of Guadalupe, 140 S. Ct. at 2061).
    A year after Our Lady of Guadalupe, our court considered
the scope of the ministerial exception in Demkovich. There, we
held that the ministerial exception “applies to hostile work
environment claims based on minister-on-minister harass-
ment.” Id. at 973. The decision relied on two principles from
Hosanna-Tabor and Our Lady of Guadalupe. First, “although
the[] cases involved allegations of discrimination in termina-
tion, their rationale is not limited to that context. The
protected interest of a religious organization in its ministers
covers the entire employment relationship, including hiring,
ﬁring, and supervising in between.” Id. at 976–77 (citations
omitted). Second, the ministerial exception prevents “civil in-
trusion and excessive entanglement,” thereby reserving mat-
ters of ministerial employment for religious organizations. Id.
at 977 (citations omitted).
    Before Hosanna-Tabor, several circuits ruled that the minis-
terial exception barred state law claims. For example, in Natal
v. Christian & Missionary Alliance, the First Circuit held that the
18                                                   No. 21-2524

Free Exercise Clause barred an inquiry into a reverend’s
claims that his “property and contract rights were mutilated,
his reputation tarnished, and his emotional health ruined.”
878 F.2d 1575, 1576–78 (1st Cir. 1989). In Bell v. Presbyterian
Church (U.S.A.), the Fourth Circuit held that the First Amend-
ment barred review of an even broader range of tort claims.
126 F.3d 328, 329, 333 (4th Cir. 1997). These included: (1) in-
terference with a contract, (2) intentional inﬂiction of emo-
tional distress, (3) breach of the covenant of good faith and
fair dealing, (4) interference with a prospective advantage,
(5) wrongful termination, and (6) breach of an annual ﬁnan-
cial pledge. Id. at 329–30. For similar reasons, the Sixth Circuit
held that it lacked jurisdiction to review a complaint that
“contained claims for breach of contract, promissory estoppel,
intentional inﬂiction of emotional distress, and loss of consor-
tium.” Lewis v. Seventh Day Adventists Lake Region Conf., 978
F.2d 940, 941–53 (6th Cir. 1992). See also Hutchison v. Thomas,
789 F.2d 392, 392–93 (6th Cir. 1986) (aﬃrming the district
court’s decision to dismiss a complaint, which included
claims for (1) improper application of religious provisions,
(2) fraudulent or collusive or arbitrary action, (3) defamation,
(4) intentional inﬂiction of emotional distress, (5) breach of
contract, and (6) loss of consortium on the minister’s wife’s
part).
    Since Hosanna-Tabor, one circuit has applied the ministe-
rial exception to a breach of contract claim. Lee v. Sixth Mount
Zion Baptist Church of Pittsburgh, 903 F.3d 113, 123 (3d Cir.
2018). In Lee, the Third Circuit considered a reverend’s breach
of contract claim, which resulted after his congregation voted
to terminate his employment based on his performance. Id. at
116–17. The court aﬃrmed the grant of summary judgment
on ministerial exception grounds, reasoning that “the
No. 21-2524                                                      19

adjudication of Lee’s contract claim would impermissibly en-
tangle the Court in religious doctrine in violation of the First
Amendment’s Establishment Clause.” Id. at 116. It noted that
it was “not aware of any court that has ruled on the merits
(i.e., not applied the ministerial exception) of a breach of con-
tract claim alleging wrongful termination of a religious leader
by a religious institution.” Id. at 122. But “the ministerial ex-
ception does not apply to, and courts may decide, disputes
that do not implicate ecclesiastical matters.” Id. at 123 (citation
omitted).
    Other circuits have held that the ministerial exception ap-
plies to state law claims more generally. For example, in Con-
lon v. InterVarsity Christian Fellowship/USA, the Sixth Circuit
held that the “exception can be asserted as a defense against
state law claims.” 777 F.3d 829, 836 (6th Cir. 2015). Because the
Religion Clauses “apply to the States through the Fourteenth
Amendment by incorporation, the federal right would defeat
any [state] statute that, as applied, violates the First Amend-
ment.” Id. This point was not disputed in Hosanna-Tabor, 565
U.S. at 194 n.3 (“[Respondent] does not dispute that if the
ministerial exception bars her retaliation claim under the
ADA, it also bars her retaliation claim under Michigan law.”).
    Similarly, the Ninth Circuit “has framed the exception as
applicable ‘to any state law cause of action that would other-
wise impinge on the church’s prerogative to choose its minis-
ters or to exercise its religious beliefs in the context of employ-
ing its ministers.’” Puri v. Khalsa, 844 F.3d 1152, 1158 (9th Cir.
2017) (quoting Bollard v. Cal. Province of the Soc’y of Jesus, 196
F.3d 940, 950 (9th Cir. 1999)). So, “any claim ‘with an associ-
ated remedy … [that] would require the church to employ [a
minister]’     would        ‘interfer[e]   with     the     church’s
20                                                    No. 21-2524

constitutionally protected choice of its ministers,’ and thereby
‘would run afoul of the Free Exercise Clause.’” Id. (alterations
in original) (quoting Bollard, 196 F.3d at 950). The “ministerial
exception also bars relief for ‘consequences of protected em-
ployment decisions,’ such as damages for ‘lost or reduced
pay,’ because such relief ‘would necessarily trench on the
Church’s protected ministerial decisions.’” Id. (quoting Elvig
v. Calvin Presbyterian Church, 375 F.3d 951, 966 (9th Cir. 2004)).
See also Hosanna-Tabor, 565 U.S. at 194 (“An award of such re-
lief would operate as a penalty on the Church for terminating
an unwanted minister, and would be no less prohibited by the
First Amendment than an order overturning the termina-
tion.”); Tucker v. Faith Bible Chapel Int’l, 36 F.4th 1021, 1027 n.2
(10th Cir. 2022) (noting it was not disputed that the ministerial
exception applied to state law causes of action).
    Our decision follows the lead of these other circuits. We
hold that the ministerial exception applies to state law claims,
like those for breach of contract and tortious conduct, that
implicate ecclesiastical matters. A claim implicates
ecclesiastical matters if it is “[o]f, relating to, or involving the
church, esp[ecially] as an institution.” Ecclesiastical, BLACK’S
LAW DICTIONARY (11th ed. 2019). To hold otherwise would
entangle courts in matters the First Amendment treats as
“strictly ecclesiastical,” and therefore the church’s alone.
Hosanna-Tabor, 565 U.S. at 194–95 (“The exception instead
ensures that the authority to select and control who will
minister to the faithful—a matter ‘strictly ecclesiastical’—is
the church’s alone.” (quoting Kedroff v. St. Nicholas Cathedral
of Russian Orthodox Church in N. Am., 344 U.S. 94, 119 (1952)));
Demkovich, 3 F.4th at 975 (same). This holding follows the
Supreme Court’s guidance and aligns with the decisions of
other circuits to have considered this issue. We have found no
No. 21-2524                                                                21

decision that holds a contrary position on the application of
the ministerial exception to state law claims, nor have the
parties cited one to us.
    Importantly, though, the ministerial exception is not ap-
plicable when a claim does not implicate an ecclesiastical mat-
ter. A minister who commits a tort outside the scope of em-
ployment may still be subject to liability. The same is true for
a breach of contract unrelated to an ecclesiastical matter. As
we have said before, “[i]f a minister’s allegations rise to those
levels, they may be independently actionable, as the protec-
tion of the ministerial exception inures to the religious organ-
izations, not to the individuals within them.” Demkovich, 3
F.4th at 982. To the best of our knowledge, “no court has held
that the ministerial exception protects against criminal or per-
sonal tort liability,” id., and we do not hold so here.
    Both of Starkey’s state tort claims—Interference with Con-
tractual Relationship 4 and Intentional Interference with Em-
ployment Relationship 5—implicate ecclesiastical matters



    4 “The elements of tortious interference with a contract are as follows:
(1) the existence of a valid and enforceable contract; (2) the defendant’s
knowledge of the existence of the contract; (3) defendant’s intentional in-
ducement of breach of the contract; (4) the absence of justification; and
(5) damages resulting from defendant’s wrongful inducement of the
breach.” Payne-Elliott v. Roman Cath. Archdiocese of Indianapolis, Inc., 180
N.E.3d 311, 324–25 (Ind. Ct. App. 2021) (citing Duty v. Boys and Girls Club
of Porter Cnty., 23 N.E.3d 768, 774 (Ind. Ct. App. 2014)).
    5 “To prevail on a claim of intentional interference with an employ-
ment relationship, the claimant is required to show: (1) the existence of a
valid relationship; (2) the defendant’s knowledge of the existence of the
relationship; (3) the defendant’s intentional interference with that relation-
ship; (4) the absence of justification; and (5) damages resulting from
22                                                             No. 21-2524

because they litigate the employment relationship between
the religious organization and the employee. Each tort con-
tains an element which requires either a valid relationship or
a valid and enforceable contract. To evaluate either claim re-
quires review of the Church’s authority over the employer,
the employer-employee relationship, and the contents of the
employee’s contract.
    Such a review would result in excessive judicial
entanglement in ecclesiastical matters. State law claims may
not be used to deprive a religious organization of “control
over the selection of those who will personify its beliefs.”
Hosanna-Tabor, 565 U.S. at 188. Just so, nor may those claims
be used to shield ministers or religious organizations from
liability in cases that do not implicate ecclesiastical matters.
As the Court stated in Hosanna-Tabor, “the First Amendment
has struck the balance” between the “interest of society in the
enforcement of employment discrimination statutes” and
“the interest of religious groups in choosing who will preach
their beliefs, teach their faith, and carry out their mission.” Id.
at 196. Applying the ministerial exception to Starkey’s state
tort claims does not disrupt or change that balance. Rather, it
respects the “special solicitude” the First Amendment
provides to religious organizations without shielding them
from liability in non-ecclesiastical matters. Id. at 189.
   Because Starkey was a minister, the district court correctly
determined that both of Starkey’s state tort claims are barred
by the First Amendment’s ministerial exception.



defendant’s wrongful interference with the relationship.” Id. at 325 (citing
City of Lawrence Utils. Serv. Bd. v. Curry, 68 N.E.3d 581, 588–89 (Ind. 2017)).
No. 21-2524                                                 23

                              V
   Starkey was a minister because she was entrusted with
communicating the Catholic faith to the school’s students and
guiding the school’s religious mission. The ministerial
exception bars all her claims, federal and state. This opinion
therefore does not reach the parties’ Title VII, RFRA, or other
constitutional arguments. We AFFIRM the district court.
24                                                          No. 21-2524

    EASTERBROOK, Circuit Judge, concurring. It is a stretch to
call a high school guidance counsellor a minister. Even if the
school expects counsellors to pray with students and discuss
matters of faith with them, the job is predominantly secular.
Designating the position as a minister by contract cannot be
called pretextual, however, so I do not object to the majority’s
conclusion. See Sterlinski v. Catholic Bishop of Chicago, 934 F.3d
568, 571 (7th Cir. 2019).
    I am concerned, however, by what seems to have become
the norm in cases of this kind: starting with a constitutional
question under Hosanna-Tabor Evangelical Lutheran Church and
School v. EEOC, 565 U.S. 171 (2012), rather than with the stat-
ute, which is the proper sequence. See, e.g., New York City
Transit Authority v. Beazer, 440 U.S. 568, 582 (1979). The princi-
pal statutory question here is whether the Diocese is entitled
to the beneﬁt of the exemption in §702(a) of the Civil Rights
Act of 1964, which provides:
     This subchapter shall not apply to … a religious corporation, as-
     sociation, educational institution, or society with respect to the
     employment of individuals of a particular religion to perform
     work connected with the carrying on by such corporation, associ-
     ation, educational institution, or society of its activities.

42 U.S.C. §2000e–1(a). “This subchapter” refers to Title 42,
Chapter 21, Subchapter VI, which comprises all of Title VII.
The Diocese is a religious association, and the high school is a
religious educational institution. Any temptation to limit this
exception to authorizing the employment of co-religionists,
and not any other form of religious selectivity, is squelched
by the deﬁnitional clause in §2000e(j), which tells us that reli-
gion includes “all aspects of religious observance and prac-
tice, as well as belief”. (Section 2000e–2(e)(2) separately
No. 21-2524                                                     25

provides an exemption for employment of co-religionists by
schools and colleges aﬃliated with religious groups.)
    A straightforward reading of §2000e–1(a), coupled with
§2000e(j), shows that the Diocese was entitled to ﬁre Starkey
without regard to any of the substantive rules in Title VII. It
is undisputed that the Roman Catholic Church deems same-
sex marriages improper on doctrinal grounds and that avoid-
ing such marriages is a kind of religious observance. Same-
sex marriages are lawful in secular society and are protected
by Title VII when its rules apply, see Bostock v. Clayton County,
140 S. Ct. 1731 (2020), but are forbidden by many religious
faiths. Section 702(a) permits a religious employer to require
the staﬀ to abide by religious rules. A religious school is enti-
tled to limit its staﬀ to people who will be role models by liv-
ing the life prescribed by the faith, which is part of “religion”
as §2000e(j) deﬁnes that word.
    So why isn’t §702(a) the ﬁrst issue considered in all Title
VII suits alleging discrimination by a religious organization?
The answer may be that courts of appeals say that the exemp-
tion permits religious discrimination but no other kind. That
the exemption permits religious associations to discriminate
on religious grounds is plain enough. See Corporation of the
Presiding Bishop v. Amos, 483 U.S. 327, 329 (1987). But where
does the “no other kind” limitation come from? Decisions
such as Kennedy v. St. Joseph’s Ministries, Inc., 657 F.3d 189, 192
(4th Cir. 2011), which states that “Section 2000e–1(a) does not
exempt religious organizations from Title VII’s provisions
barring discrimination on the basis of race, gender, or national
origin”, do not explain why “this subchapter” means some-
thing less than all of Title VII. See also, e.g., McClure v. Salva-
tion Army, 460 F.2d 553, 558 (5th Cir. 1972); EEOC v. Townley
26                                                   No. 21-2524

Engineering & Manufacturing Co., 859 F.2d 610, 616 (9th Cir.
1988); Fratello v. Archdiocese of New York, 863 F.3d 190, 200 n.21
(2d Cir. 2017). Some decisions, such as Rayburn v. General Con-
ference of Seventh-Day Adventists, 772 F.2d 1164, 1167 (4th Cir.
1985), mention legislative history, but not any that illuminates
the meaning of “this subchapter”.
    Maybe what these decisions are getting at is that §702(a)
does not exempt all employment decisions by religious organ-
izations. The decision must itself be religious, as that word is
deﬁned in Title VII. This means, for example, that sex discrim-
ination unrelated to religious doctrine falls outside the scope
of §702(a). But when the decision is founded on religious be-
liefs, then all of Title VII drops out. I cannot imagine any plau-
sible reading of “this subchapter” that boils down to
“churches can discriminate against persons of other faiths but
cannot discriminate on account of sex”. One function of
§702(a) is to permit sex discrimination by religions that do not
accept women as priests. The exemption does this by declar-
ing all of “this subchapter” to be inapplicable. (Perhaps the
“bona ﬁde occupational qualiﬁcation” exemption in §2000e–
2(e)(1) also covers a rule against female clergy, but §702(a)
seems a better ﬁt for this role.)
    Anyway, how could one distinguish religious discrimina-
tion from sex discrimination in Starkey’s situation? Firing
people who have same-sex partners is sex discrimination, Bos-
tock holds. See also Hively v. Ivy Tech Community College, 853
F.3d 339 (7th Cir. 2017) (en banc). But it is also religious dis-
crimination. The Diocese is carrying out its theological views;
that its adherence to Roman Catholic doctrine produces a
form of sex discrimination does not make the action less reli-
giously based.
No. 21-2524                                                   27

    The block quotation above omits part of the exemption’s
language. The omitted words say that the subchapter “shall
not apply to an employer with respect to the employment of
aliens outside any State”. That language has been understood
to mean what it says: none of Title VII’s substantive rules ap-
plies to aliens covered by §702(a). See, e.g., Rabé v. United Air
Lines, Inc., 636 F.3d 866, 869 (7th Cir. 2011). What is true for
the alien exemption must be true for the religious exemption
as well.
    Our circuit has never embraced the position that §702(a)
permits religious discrimination but not sex discrimination
that has a religious footing. Section 702(a) will not resolve all
claims made by employees of religious organizations, but it
resolves many—including Starkey’s.